DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claims foreign priority under 35 USC 119b to Russian application # 2019122429, filed on 07/17/2019. 
Applicant’s foreign priority documents where received on 05/20/2020. 
Information Disclosure Statement
NO information disclosure statement was filed at applicant’s initial time of filing for patent. 
Drawings
Applicant’s drawings filed on 02/14/2020 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 02/14/2020 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
NO rejections warranted at applicant’s initial time of filing for patent. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.  
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
O’Brien et al. [US PGPUB # 2017/0140374], who generally does teach a network of registries that are synchronized to a root registry; that contains registrant data from accredited identity providers that accept liability for registering verified and accurate identity attributes. Registries have a unique identifier that includes a financial account owner's personally identifying Information; one or more linked publicly discoverable ePayment addresses to an account at a Financial Institution and a financial account 
Barbir [US PAT # 8935808], who generally does teach performing authentication for use by a relying party in providing access to a resource as requested by a user. Attribute authentication may be performed entirely by a single identity service provider, or by multiple identity service providers each authenticating a subset of a plurality of user attributes, such as name, address, phone, email, and the like. Each attribute may be authenticated with a level of assurance. Levels of assurance may vary from attribute to attribute. Various levels of assurance may be required for different attributes before the relying party may grant access to the user-desired resource. An authentication proxy may act as a registry or broker of identity service providers, and may store information usable by relying parties to establish a trust relationship with a particular identity service provider on demand, as needed by a relying party.
Fox et al. [US PAT # 7003480], who generally does teach two-party electronic commerce transactions between trading partners on an unsecure network, such as the Internet. In one example, a client makes application for registration by a financial institution in which the client has one or more accounts. The client submits satisfactory proof of identity and a public key portion for a digital signature to the financial institution. The financial institution may provide the client a one time secret by a secure route, such as conventional mail, which can then be used by the client to show proof of its identity. The financial institution authenticates the one time secret and combines it with the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434